—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Norman H. Cohen appeals, (1) as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Saladino, J.), dated June 8, 1993, as granted the petition to confirm an award dated January 9, 1989, which is in favor of the petitioner and against him in the principal sum of $4,810, and (2) as limited by his brief, from so much of an order of the same court dated *326October 26, 1993, as, upon renewal, adhered to the prior determination.
Ordered that the appeal from the order and judgment dated June 8, 1993, is dismissed since it was superseded by the order dated October 26, 1993, made upon renewal; and it is further,
Ordered that the order dated October 26, 1993, is reversed, insofar as appealed from, on the law, the order and judgment dated June 8, 1993, is vacated insofar as appealed from, the petition is denied, and the proceeding is dismissed; and it is further,
Ordered that the appellant is awarded one bill of costs.
CPLR 7510 requires that an application to confirm an arbitration award must be made within one year after the award is delivered to the applying party. Here, the award was delivered to the petitioner’s attorney in January 1989, and this proceeding to confirm the award was not commenced until November 1992. Accordingly, the petition was untimely and should have been denied (see generally, Matter of Weeks v State of New York, 198 AD2d 615). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.